Title: To John Adams from C. W. F. Dumas, 6 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie Mardi 5e. 6 Mars 1782
Monsieur

On vient de m’apporter l’incluse pour vous, venue de quelque part en france. A ma derniere, que vous aurez reçue ce matin, je dois ajouter, de la part de mon Epouse, qu’entre autres raisons qui demandent qu’elle ait l’honneur de vous entretenir, est celle de savoir si vous gardez les servantes que vous avez actuellement, et si elles viendront ici au mois de May prochain, ou si elle doit en louer d’autres pour vous ici. Dans ce dernier cas il faudra se presser, pour n’avoir pas le rebut en attendant trop le terme. Cet article se reglera aussi beaucoup mieux de bouche. J’avois oublié cela hier. Je repare l’oubli, & suis avec respect Monsieur Votre t. h. & t. o. serviteur

Dumas

